 

Exhibit 10.1

 

EXECUTION VERSION

 

CONTRIBUTION AGREEMENT

 

This CONTRIBUTION AGREEMENT (this “Agreement”) is made as of October 27, 2014,
by and among Dr. Sandeep Kapoor, M.D., an individual (“Kapoor”), and Marine
Metspakyan, an individual (“Metspakyan” and, together with Kapoor, each a
“Rollover Seller” and collectively the “Rollover Sellers”) and Apollo Palliative
Service LLC, a California limited liability company (“APS”).

 

recitals

 

WHEREAS, APS is acquiring all of the issued and outstanding membership interests
of Best Choice Hospice Care, LLC, a California limited liability company (the
“Company”), pursuant to this Agreement and that certain Membership Interest
Purchase Agreement, dated as of the date hereof, by and among APS and the
Rollover Sellers (the “Purchase Agreement”) (except as otherwise provided
herein, all capitalized terms used herein shall have the meanings set forth in
the Purchase Agreement);

 

WHEREAS, Kapoor owns membership interests of the Company, which constitute fifty
percent (50%) of the issued and outstanding membership interests and other
equity interests, including securities convertible or exercisable into capital
stock or other equity interests, of the Company (the “Kapoor Interest”);

 

WHEREAS, Metspakyan owns membership interests of the Company, which constitute
fifty percent (50%) of the issued and outstanding membership interests and other
equity interests, including securities convertible or exercisable into capital
stock or other equity interests, of the Company (the “Metspakyan Interest” and,
together with the Kapoor Interest, the “Securities”);

 

WHEREAS, in connection with the transactions contemplated by the Purchase
Agreement, the Rollover Sellers are contributing to APS a portion of the
Securities held by such Rollover Sellers (such portion, as described on Exhibit
A, the “Rollover Securities”);

 

WHEREAS, the Rollover Sellers desire to contribute to APS, and APS desires to
accept the contribution of all of Rollover Sellers’ rights, title and interests
in and to the Rollover Securities, as set forth opposite each Rollover Seller’s
name on Exhibit A attached hereto, in exchange for certain membership interests
in APS, as set forth opposite each Rollover Seller’s name on Exhibit B attached
hereto;

 

WHEREAS, upon Metspakyan’s receipt of the membership interests in APS to be
received by Metspakyan hereunder, Metspakyan shall immediately transfer such
membership interests to GNS Medical Holdings, LLC, a California limited
liability company (“GNS”), of which her husband, Rob Mikitarian, is the sole
member; and

 

WHEREAS, immediately following the transactions contemplated hereby (including
the assignment contemplated above), all issued and outstanding membership
interests and other equity interests, including securities convertible or
exercisable into capital stock, membership interest or other equity interests of
the Company (other than the Rollover Securities) are being transferred to APS in
exchange for cash pursuant to the Purchase Agreement.

 

 

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises and subject to the terms
and conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

CONTRIBUTION

 

1.           Contribution of Securities. The Rollover Sellers hereby grant,
convey, bargain, sell, assign, contribute, set over, transfer and deliver to APS
and its successors and assigns as of the Effective Time (as defined below) free
and clear of any liens or other restrictions or claims from any person, all of
the Rollover Securities and all rights, titles and interests therein with all
appurtenances thereto, TO HAVE AND TO HOLD, unto APS, its successors and assigns
forever.

 

2.           Capital Contribution. The transfer and conveyance of the Rollover
Securities shall be a contribution to the capital of APS, and in exchange for
such contribution, APS shall admit Rollover Sellers as members of APS, issuing
membership interests in APS in exchange for such contribution, as set forth
opposite each Rollover Seller’s name on Exhibit B attached hereto (the “APS
Interest”).

  

3.           Assignment. Immediately upon Metspakyan’s receipt of the membership
interests in APS pursuant to Section 2 above, Metspakyan shall assign her entire
interest in such membership interests to GNS, pursuant to the terms of the
Membership Interest Assignment in the form of Exhibit C hereto.

 

4.           Operating Agreement. Kapoor and GNS shall execute and deliver the
Operating Agreement of APS, which shall be in the form of Exhibit C hereto

 

5.           Effective Time. The contribution and conveyance of the Rollover
Securities described in Section 1 and the assignment contemplated by Section 3
shall take place in successive order immediately prior to the Closing (as
defined in the Purchase Agreement) (the “Effective Time”).

 

6.           Representations and Warranties. In connection with the issuance of
the APS Interest, each Rollover Seller represents and warrants to APS that:



 

(a)          The APS Interest is being acquired for such Rollover Seller’s own
account and not with a view to, or intention of, distribution thereof in
violation of the Securities and Exchange Act of 1933 (as amended, the “1933
Act”), or any applicable state securities laws, and the APS Interest will not be
disposed of in contravention of the 1933 Act or any applicable state securities
laws.

 

(b)          Such Rollover Seller is sophisticated in financial matters and is
able to evaluate the risks and benefits of an investment in the APS Interest.

 

(c)          Such Rollover Seller is able to bear the economic risk of its
investment in the APS Interest for an indefinite period of time because the APS
Interest has not been registered under the 1933 Act and, therefore, cannot be
sold unless subsequently registered under the 1933 Act or an exemption from such
registration is available.

 

 

 

 

(d)          Such Rollover Seller has had an opportunity to ask questions and
receive answers concerning the terms and conditions of the offering of the APS
Interest and has had full access to such other information concerning APS as it
has requested.

 

(e)          This Agreement and the transactions contemplated hereby constitute
the legal, valid and binding obligation of such Rollover Seller, enforceable in
accordance with its terms, and neither such Rollover Seller’s execution,
delivery or performance of this Agreement nor the consummation by such Rollover
Seller of the transactions contemplated hereby will (i) violate or cause a
breach of any agreement, contract or instrument to which such Rollover Seller is
a party or any judgment, order or decree to which such Rollover Seller is
subject other than in cases where such restrictions have been waived in writing
prior to the date hereof, or (ii) conflict with or violate any law applicable to
such Rollover Seller. Such Rollover Seller has all requisite individual power
and authority to make, execute and deliver this Agreement, and perform its
obligations hereunder and to consummate the transactions contemplated hereby.

 

(f)          Such Rollover Seller: (i) understands and acknowledges that the APS
Interest being issued to such Rollover Seller has not been registered under the
1933 Act, nor under the securities laws of any state, nor under the laws of any
other country and (ii) recognizes that no public agency has passed upon the
accuracy or adequacy of any information provided to such Rollover Seller or the
fairness of the terms of its investment in the APS Interest.

 

(g)          Such Rollover Seller represents that it has been called to such
Rollover Seller’s attention, by those individuals with whom such Rollover Seller
has dealt in connection with its investment in the APS Interest, that such
investment is a speculative venture, involves a high degree of risk and is
subject to complete risk of loss.

 

(h)          Such Rollover Seller became aware of the offering of the APS
Interest other than by means of general advertising or general solicitation.

 

(i)          Such Rollover Seller is an “accredited investor” within the meaning
of Regulation D of the 1933 Act.

 

7.           Representations and Warranties. In connection with the issuance of
the APS Interest, APS represents and warrants to each of the Rollover Sellers
that:

 

(a)          APS is a limited liability company duly formed, validly existing
and in good standing under the laws of the State of California.

 

(b)          This Agreement and the transactions contemplated hereby constitute
the legal, valid and binding obligation of APS, enforceable in accordance with
its terms, and neither APS’s execution, delivery or performance of this
Agreement nor the consummation by APS of the transactions contemplated hereby
will (i) violate or cause a breach of any agreement, contract or instrument to
which APS is a party or any judgment, order or decree to which APS is subject,
(ii) conflict with or violate any provision of the certificate of organization,
the Operating Agreement or any other organizational or governance documents of
APS or any resolution or action adopted by the managers of APS, or (iii)
(assuming the representations and warranties in Section 6 are true and correct)
conflict with or violate any law applicable to APS. APS has all requisite
limited liability company power and authority to make, execute and deliver this
Agreement, and perform its obligations hereunder and to consummate the
transactions contemplated hereby.

 

 

 

 

8.          Counterparts. This Agreement may be executed in counterparts, each
of which when so executed shall be deemed to be an original, and all of which
when taken together shall constitute one and the same instrument. In the event
that a signature is delivered by facsimile transmission or by e-mail delivery of
a “.pdf” or other electronic format data file, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile,
“.pdf” or other electronic format signature page were an original thereof.

 

9.          Governing Law. This Agreement shall be governed by, and interpreted
in accordance with, the laws of the State of California, without giving effect
to the conflict of laws principles thereof.

 

10.         Successors and Assigns. This Agreement shall bind and inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns.

 

11.         Reformation; Severability. In case any term or other provision of
this Agreement shall be invalid, illegal or unenforceable, such provision shall
be reformed to best effectuate the intent of the parties hereto and permit
enforcement thereof, and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby. If
such provision is not capable of reformation, it shall be severed from this
Agreement and the enforceability of the remaining provisions shall not in any
way be affected or impaired thereby.

 

12.         Amendment. This Agreement may be amended or modified in whole or in
part only by an agreement in writing executed by all parties hereto and making
specific reference to this Agreement.

 

[Remainder of Page Intentionally Left Blank;

Signature Page(s) to Follow.]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  APS:       APOLLO PALLIATIVE SERVICES LLC,   a California limited liability
company         By:     Name: Liviu Chindris, M.D.   Title:  President

 

Signature Page to Contribution Agreement

 

 

 

 

  ROLLOVER SELLERS:           Dr. Sandeep Kapoor, M.D.             Marine
Metspakyan

 

Signature Page to Contribution Agreement

 

 

 

 

Exhibit A

 

Rollover Securities

 

 

Rollover Seller

 

Rollover Securities from

Best Choice Hospice Care, LLC

      Dr. Sandeep Kapoor, M.D.:   20.85% of his 50% interest in Best Choice
Hospice Care, LLC       Marine Metspakyan:   20.85% of her 50% interest in Best
Choice Hospice Care, LLC

 

 

 

 

Exhibit B

 

APS Membership Interests

 

Rollover Seller   APS Membership
Interest       Dr. Sandeep Kapoor, M.D.   8.0% Marine Metspakyan   8.0%

 

 

 

 

Exhibit C

 

Membership Interest Assignment

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Marine Metspakyan, an individual, does hereby assign,
transfer and deliver 100% of her membership interest in and to Apollo Palliative
Service LLC, a California limited liability company, to GNS Medical Holdings,
LLC, a California limited liability company.

 

IN WITNESS WHEREOF, the undersigned have executed this Membership Interest
Assignment effective as of October __, 2014.

 

      Marine Metspakyan

 

 

 

 

Exhibit D

 

Operating Agreement of APS

 

Please see attached.

 

 

